







Bank of America ..






SECURITY AGREEMENT
(Multiple Use)






1_ THE SECURITY The undersigned MiMedx Group, Inc. (the "Pledgor") hereby
assigns and grants to Bank of America, N A, its successors and assigns ("BANA"),
and to Bank of America Corporation and its subsidiaries and affiliates (BANA and
all such secured parties, collectively, the "Bank") a security interest in the
following described property now owned or hereafter acquired by the Pledgor
("Collateral"):


(a) All accounts, letter of credit rights, payment intangibles, and all returned
or repossessed goods which, on sale or lease, resulted in an account or chattel
paper.
(b) All inventory, including all materials, work in process and finished goods,
but excluding inventory of the Pledgor that is, or is contracted to be, in the
possession of another person on a consignment arrangement and the Pledgor's
rights in respect thereof
(c) All negotiable and nonnegotiable documents of title covering any Collateral
described above
(d) All accessions, attachments and other additions to the Collateral described
above, and all tools, parts and equipment used in connection with the
Collateral.
(e) All substitutes or replacements for any Collateral described above, all cash
or non-­ cash proceeds, product, rents and profits of any Collateral described
above, all income, benefits and property receivable on account of the
Collateral, all rights under warranties and insurance contracts covering the
Collateral described above, letters of credit covering the Collateral described
above, guaranties or other supporting obligations covering the Collateral
described above, and any causes of action relating to the Collateral described
above and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral described above
and sums due from a third party which has damaged or destroyed the Collateral
described above or from that party's insurer, whether due to judgment,
settlement or other process.
(f) All books data and records pertaining to any Collateral described above
whether in the form of a writing, photograph, microfilm or electronic media,
including but not limited to any computer­ readable memory and any computer
hardware or software necessary to process such memory ("Books and Records")


2 THE INDEBTEDNESS The Collateral secures and will secure all Indebtedness of
the Pledgor to the Bank. Each party obligated under any Indebtedness is referred
to in this Agreement as a "Debtor" "Indebtedness" means all debts, obligations
or liabilities now or hereafter existing, absolute or contingent of the Debtor
or any one or more of them to the Bank, whether voluntary or involuntary,
whether due or not due, or whether incurred directly or indirectly or acquired
by the Bank by assignment or otherwise Indebtedness shall include, without
limitation, all obligations of the Debtor arising under any Swap Contract and
any Treasury Services Contract, provided, that with respect to a Pledgor,
"Indebtedness" secured by Collateral of such Pledgor shall not include
obligations arising under any Swap Contract to which it is not party if, and to
the extent that, all or a portion of the guaranty by such Pledgor to the Bank
of, or the grant by such Pledgor of a security interest to the Bank to secure,
such Swap Contract, would violate the Commodity Exchange Act by virtue of such
Pledgor's failure to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act at the time such guaranty or grant of such security
interest becomes effective with respect to such Swap Contract "Commodity
Exchange Act" means 7 U S C Section i et seq, as amended from time to time, any
successor statute, and any rules, regulations and orders applicable thereto
    "Swap Contract" means any interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, securities puts, calls, collars, options or
forwards or any combination of, or option with respect to, these or similar
transactions now or hereafter entered into between the Debtor and the Bank
"Treasury Services Contract" means any contract between the Debtor and the Bank
covering treasury management services, including, but not limited to, intraday
credit, Automated Clearing House (ACH) services, foreign exchange services,
daylight overdrafts, corporate credit card programs, wire transfers, electronic
funds transfers, electronic trade services, controlled disbursement and zero
balance arrangements.



--------------------------------------------------------------------------------





3 PLEDGOR'S COVENANTS The Pledgor represents, covenants and warrants that unless
compliance is waived by the Bank in writing.
(a) The Pledgor will properly preserve the Collateral, defend the Collateral
against any adverse claims and demands, and keep accurate Books and Records
(b) The Pledgor resides (if the Pledgor is an individual), or the Pledgor’s
chief executive office (if the Pledgor is not an individual) is located, in the
state specified on the signature page hereof. In addition, the Pledgor (if not
an individual or other unregistered entity), is incorporated in or organized
under the laws of the state specified on such signature page. The Pledgor shall
give the Bank at least thirty (30) days notice before changing its residence or
its chief executive office or state of incorporation or organization. The
Pledgor will notify the Bank in writing prior to any change in the location of
any collateral, including the Books and Records
(c) The Pledgor will notify the Bank in writing prior to any change in the
Pledgor's name, identity or business structure
(d) Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Bank, and will keep the
Collateral free of all liens, claims, security interests and encumbrances of any
kind or nature except the security interest of the Bank and hens permitted under
Section 8.7 of the Loan Agreement between Pledgor and Bank of even date
herewith.
(e) The Pledgor will promptly notify the Bank in writing of any event which
materially and adversely affects the value of the Collateral, the ability of the
Pledgor or the Bank to dispose of the Collateral, or the rights and remedies of
the Bank in relation thereto, including, but not limited to, the levy of any
legal process against any Collateral and the adoption of any marketing order,
arrangement or procedure affecting the Collateral, whether governmental or
otherwise
(f) The Pledgor shall pay all costs reasonably necessary to preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, insurance premiums, repairs, rent, storage costs and expenses of
sales, and any costs to perfect the Bank's security interest (collectively, the
"Collateral Costs") Without waiving the Pledgor's default for failure to make
any such payment, the Bank at its option may pay any such Collateral Costs, and
discharge encumbrances on the Collateral, and such Collateral Costs payments
shall be a part of the Indebtedness and bear interest at the rate set out in the
Indebtedness The Pledgor agrees to reimburse the Bank within 30 days of demand
for any Collateral Costs so incurred
(g) Until the Bank exercises its rights to make collection, the Pledgor will
diligently collect all Collateral
(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall promptly deliver such document to
the Bank, together with any necessary endorsements
(i) The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Bank;
provided, however, that the Pledgor may sell inventory m the ordinary course of
business.
(j) The Pledgor will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (Including
without limitation windstorm coverage, and hurricane coverage as applicable), to
the extent that any Collateral Is of a type which can be so Insured Such
Insurance shall be in form, amounts, coverages and basis reasonably acceptable
to the Bank, shall require losses to be paid on a replacement cost basis, shall
be issued by Insurance companies acceptable to the Bank and include a loss
payable endorsement m favor of the Bank in a form acceptable to the Bank. Upon
the request of the Bank, the Pledgor will deliver to the Bank a copy of each
insurance policy, or, if permitted by the Bank, a certificate of insurance
listing all insurance in force.


4 ADDITIONAL OPTIONAL REQUIREMENTS The Pledgor agrees that the Bank may at its
option at any time, whether or not a default has occurred under Section 5 of
this Agreement (except with respect to clause (d) below, which requirement shall
only be required if a default has occurred and is continuing under Section 5 of
this Agreement)
(a) Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (II) Information on any contracts or other matters
affecting the Collateral
(b) Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located
(c) Require the Pledgor to deliver to the Bank any instruments, chattel paper or
letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.
(d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the
Bank's interest in the Collateral.



--------------------------------------------------------------------------------





5 DEFAULTS Any one or more of the following shall be a default hereunder
(a) Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the Indebtedness, after giving effect to any applicable
grace or cure periods
(b) The Pledgor breaches any term, provision, warranty or representation under
this Agreement, or under any other obligation of the Pledgor to the Bank, and
such breach remains uncured after any applicable cure period.
(c) The Bank falls to have an enforceable first lien (except for any prior hens
to which the
Bank has consented in writing) on or security Interest in the Collateral
(d) Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness
(e) The Pledgor or any guarantor or other party obligated under any Indebtedness
becomes Insolvent, or is generally not paying or admits m writing its inability
to pay its debts as they become due, fails m business, makes a general
assignment for the benefit of creditors, dies, or commences any case, proceeding
or other action under any bankruptcy or other law for the relief of, or relating
to, debtors
(f) Any case, proceeding or other action is commenced against the Pledgor or any
guarantor or other party obligated under any Indebtedness under any bankruptcy
or other law for the relief of, or relating to, debtors
(g) Any Involuntary hen of any kind or character attaches to any Collateral,
except for liens for taxes not yet due
(h) The Pledgor has given the Bank any materially false or misleading
information or representations


6 BANK'S REMEDIES AFTER DEFAULT. In the event of the occurrence and continuance
of any default under Section 5 of this Agreement, the Bank may do any one or
more of the following, to the extent permitted by law so long as such default is
continuing hereunder
(a) Declare any Indebtedness Immediately due and payable, without notice or
demand.
(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law
(c) Enforce the security Interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness
(d) Require the Pledgor to obtain the Bank's prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of Inventory, other than in the ordinary course of business
(e) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of Identification and deliver daily such
collections and proceeds to the Bank in kind.
(f) Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank's exclusive
control.
(g) Require the Pledgor to assemble the Collateral, Including the Books and
Records, and make them available to the Bank at Pledgor's principal place of
business
(h) Enter upon the property where any Collateral, Including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor's equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral
(i) Demand and collect any payments on and proceeds of the Collateral In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor's name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral
(j) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor
(k) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment
(I) Take such measures as the Bank may reasonably deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby Irrevocably constitutes and appoints the Bank
as the Pledgor's attorney-in-fact to perform all acts and execute all documents
in connection therewith during the continuance of a default under Section 5 of
this Agreement



--------------------------------------------------------------------------------



(m) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owning by the Bank or any of the Bank's agents or affiliates to or for the
credit of the account of the Pledgor or any guarantor or endorser of the
Pledgor's Indebtedness.
(n) Exercise any other remedies available to the Bank at law or in equity


7 MISCELLANEOUS
(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter
(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, Instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary
(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance reasonably satisfactory to the Bank
(d) This Agreement is governed by and shall be Interpreted according to federal
law and the laws of Georgia If state or local law and federal law are
inconsistent, or if state or local law is preempted by federal law, federal law
governs If the Bank has greater rights or remedies under federal law, whether as
a national bank or otherwise, this paragraph shall not be deemed to deprive the
Bank of such rights and remedies as may be available under federal law
Jurisdiction and venue for any action or proceeding to enforce this Agreement
shall be the forum appropriate for such action or proceeding against the
Pledgor, to which Jurisdiction the Pledgor Irrevocably submits and to which
venue the Pledgor waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith
(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy
(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code
(g) In the event of any action by the Bank to enforce this Agreement or to
protect the security Interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral after the occurrence and continuance of a default under Section 5 of
this Agreement, the Pledgor agrees to pay immediately the reasonable costs and
expenses thereof incurred, together with reasonable attorneys' fees actually
incurred, and allocated reasonable costs for In-house legal services to the
extent permitted by law
(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process after the occurrence and continuance of a default
under Section 5 of this Agreement, the Pledgor hereby Irrevocably waives any
bonds and any surety or security relating thereto that may be required by
applicable law as an incident to such possession, and waives any demand for
possession prior to the commencement of any such suit or action
(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter
(j) The Bank's rights hereunder shall inure to the benefit of its successors and
assigns. In the event of any assignment or transfer by the Bank of any of the
Indebtedness or the Collateral, the Bank thereafter shall be fully discharged
from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor
(k) As stated in the preamble to this Agreement, the secured parties covered by
this Agreement Include BANA as well as Bank of America Corporation and its
subsidiaries and affiliates such secured parties are collectively referred to as
the "Bank." If, from time to time, any of the Indebtedness covered by this
Agreement Includes obligations to entities other than BANA, then BANA shall act
as collateral agent for itself and all such other secured parties. Any financing
statements, control agreements and other steps taken to perfect the security
interests under this Agreement may be made solely in the name of BANA, without
expressly disclosing SANA's role as collateral agent. Unless the context
otherwise requires, each reference to "Bank" in this Agreement shall refer to
each secured party covered by this Agreement. Any enforcement actions under this
Agreement will be taken by BANA as collateral agent, unless otherwise agreed by
BANA and one or more of the other secured parties BANA shall have the right to
apply proceeds of the Collateral against debts, obligations or liabilities
constituting all or part



--------------------------------------------------------------------------------



of the Indebtedness in such order as BANA may determine in its sole discretion,
unless otherwise agreed by BANA and one or more of the other secured parties


8. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


9. Waiver of Notice for Immediate Writ of Possession. Pledgor hereby
acknowledges that the Indebtedness arises out of a "commercial transaction" as
that term IS defined in the 0 C G.A. Sec. 44-i4-260 (i) concerning foreclosure
of mortgages on personalty, and agrees that if a default under Section 5 of this
Agreement has occurred and is continuing, Bank shall have the right to an
immediate writ of possession Without notice of hearing, and Pledgor hereby
knowingly and intelligently waives any and all rights i!may have to any notice
and posting of a bond prior to seizure by Bank, its transferees, assigns or
successors in interest of the Collateral or any portion thereof. The foregoing
is intended by Pledgor as a "waiver" as that term is defined in the 0 C G A Sec
44-i4-260 (3) relating to foreclosure of mortgages on personalty


The parties executed this Agreement as of May 17, 2013 1ntend1ng to create an
Instrument executed under seal.












BANK OF AMERICA, N A










Ref# 1001218067 ·MIMEDXGroup, Inc
Security Agreement (Multiple Use)









--------------------------------------------------------------------------------



[mimedxsignedsecuritya_image1.gif]


Address for Not1ces: Doc Retent1on - GCF M01-800-08-11
800 Market Street, 8th Floor
St. LOUIS, MO 63101-2510






[mimedxsignedsecuritya_image2.gif]


Pledgor’s Location (principal residence, if the Pledgor is an individual,
chief executive office, if
the Pledgor is not an individual)


60 Chastain Center Boulevard, Suite 60
Kennesaw, GA 30144


Pledgor's state of incorporation
or organization (1f Pledgor IS a corporation, partnership,
limited liability company or other registered entity) Florida


Mailing Address (if different from above).




















































--------------------------------------------------------------------------------







Ref# 1001218067 -MIMEDXGroup, Inc


